968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Dr. J.T. GARNER, Plaintiff-Appellant,v.Robert STEPHAN, Defendant-Appellee.
No. 92-3065.
United States Court of Appeals, Tenth Circuit.
June 19, 1992.

Before LOGAN, Circuit Judge, BARRETT, Senior Circuit Judge, and EBEL, Circuit Judge.*
ORDER AND JUDGMENT**
EBEL, Circuit Judge.


1
Appellant Garner appeals the district court's dismissal of his complaint for frivolousness under 28 U.S.C. 1915(d).   The appellant has moved to proceed on appeal in forma pauperis.   We grant the appellant's motion.


2
The appellant brought his complaint under 42 U.S.C. § 1983 against the attorney general of Kansas.   The appellant was apparently convicted of murder in a Kansas state court.   He asserts that by failing to investigate his allegations of wrongdoing by, among others, the murder victim's brother and the sheriff, the attorney general has violated the appellant's rights and left him unjustly imprisoned.


3
To state a claim under section 1983, a plaintiff must point to some federal right of which the defendant has deprived him.   Conclusory allegations that the attorney general's failure to investigate violated the appellant's civil rights do not suffice.   The attorney general has no duty under federal law to investigate the appellant's allegations.   Thus, the appellant in this case has pointed to no right, nor are we aware of any federal right, of which the attorney general has deprived the appellant.


4
The appellant's allegations do appear to assert that certain officials and private citizens deprived him of his civil rights by intentionally obtaining his wrongful conviction.   The appellant did not make those officials parties to this action, however, and he asserts no link between them and the attorney general.


5
Finding no merit to the appellant's arguments on appeal, we AFFIRM the district court.


6
The mandate shall issue forthwith.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   Therefore, the case is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3